PER CURIAM:
Haywood A. Cannon appeals the district court’s orders dismissing his civil rights action, denying his motion for reconsideration, and imposing a prefQing injunction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cannon v. Swindell, No. CA-03-204-7-F (E.D.N.C. Feb. 2 & Mar. 9, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED